Opinion issued December 5, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01103-CV
____________

IN RE ANITA TAYLOR, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Anita Taylor, has filed a petition for writ of mandamus complaining
about the trial court's (1) September 19, 2002 order setting aside a June 13, 2002 no
answer default judgment in her favor.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Jack Cagle, judge of the Harris County Civil Court at Law
Number One.  The underlying proceeding is trial court cause number 768, 985; styled
Anita Taylor v. Mike Knobelock d/b/a Church's Chicken.